El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
Los apelados presentaron nná moción para desestimar la apelación interpuesta contra la sentencia. Los apelantes contestaron radicando affidavits y otras certificaciones de las qne aparece qne la sentencia no fné notificada a los ape-lantes y qne no se archivó ninguna verdadera copia de la notificación de la sentencia con los autos del caso. La única cosa qne parece justificar la moción de desestimación es una certificación expedida por el secretario de la corte de dis-trito, creditiva de que en el caso se archivó una notifica-ción impresa en blanco y sin firmar, la cual contiene un endoso al dorso en el qne se expresa que una copia de la referida notificación de la sentencia fné enviada al apelante, o' palabras a ese efecto.
El artículo 2 de la ley de marzo 9, 1911, (p. 238, Comp. seé. 5339), prescribe lo‘siguiente:
“En todos los casos en que se pueda establecer el recurso de apelación, según lo provisto en la 'Sección 295 del Código de Enjui-ciamiento Civil, según fué enmendada en marzo 11 de 1908, será deber del secretario de la corte, enviar a la parte perjudicada, o a su abogado, al dictarse la sentencia, de la cual pueda establecerse el recurso de apelación, una notificación escrita informándole que la sentencia ha sido dictada, o de la resolución de la corte, y una copia de esa notificación será archivada con los autos, y el término para establecer el recurso de apelación, empezará a correr desde la fecha del archivo de dicha notificación con los autos.”
Como no existe la debida radicación de la notificación *772de la sentencia somos de opinión de que no se fijó ninguna limitación al término para apelar, y debe declararse sin lugar la moción de desestimación.